Citation Nr: 1435075	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-10 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability to the bilateral knees and legs, claimed as due to participation in a VA compensated work therapy (CWT) program.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).

This case was previously before the Board in June 2012 at which time it was remanded for further development.  In compliance with the remand, VA has asked the Veteran to identify all medical providers who have treated the Veteran for his claimed disability and obtained records of the Veteran's treatment by these providers; requested records related to the Veteran's application for vocational rehabilitation benefits, to include participation in the CWT program; scheduled the Veteran for an examination to determine whether he incurred additional disability to the bilateral knees and legs as a result of his participation in the CWT program; and readjudicated the Veteran's claim.  The Board finds that there has been substantial compliance with the remand directives; no further action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

During the November 2011 Board hearing, the Veteran raised the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability to the left knee, claimed as due to VA surgical treatment.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and this issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  The Board notes that this issue was previously referred to the RO in the June 2012 remand.



FINDINGS OF FACT

1.  Prior to the Veteran's participation in a VA CWT program from February 2007 to May 2007, he demonstrated a range of motion in the left knee of 5 to 125 degrees without pain and experienced residual pain following left total knee arthroscopy.
 
2.  Following the Veteran's participation in a VA CWT program from February 2007 to May 2007, he demonstrated a range of motion in the left knee of 5 to 125 degrees without pain, experienced flare-ups of pain, has been unable to walk long distances due to pain, and has used a cane as a normal mode of locomotion.

3.  There is no competent and adequate evidence of record that shows that the Veteran sustained additional disability to the bilateral knees and legs due to his participation in a CWT program.


CONCLUSION OF LAW

Compensation benefits for additional disability to the bilateral knees and legs, claimed as due to participation in a VA CWT program, are not warranted.  38 U.S.C.A. §§ 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA sent the required notice in September 2007.

Pursuant to VA's duty to assist, VA has associated with the Veteran's file his VA and non-VA treatment records, which appear complete.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also requires VA to provide an examination or obtain a medical opinion when necessary to decide the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).  Accordingly, VA provided an examination and obtained a clarifying opinion in September 2012 and October 2012.

The Board finds that it is not necessary to delay adjudication of the Veteran's claim by requesting records from the Social Security Administration (SSA).  Although the record shows that the Veteran has received SSA benefits, the record shows that the Veteran was in receipt of benefits in 1988, and thus, any medical evidence that was pertinent to his SSA claim is not relevant to determine whether he sustained additional disability to his left knee, status post February 2006 total knee arthroscopy, due to his participation in a CWT program in 2007.  Thus, it is reasonable to find that information concerning a comparison of the nature and severity of the Veteran's disability during the period after his total knee replacement and before his participation in the program to the nature and severity of his disability after he left the program cannot be obtained in SSA records that pre-date the date of onset of the claimed additional disability.

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151 (West 2002).  For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct, and such disability was proximately caused (A) by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program, or (B) by participation in a CWT program.  38 U.S.C.A. § 1151(a)(2).  To determine whether a veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the CWT program upon which the claim is based to the veteran's condition after program has stopped.  38 C.F.R. § 3.361(b) (2013).

The proximate cause of disability or death is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that the provision of training and rehabilitation services or a CWT program proximately caused a veteran's additional disability, it must be shown that the veteran's participation in an essential activity or function of the training, services, or CWT program provided or authorized by VA proximately caused the disability.  The veteran must have been participating in such training, services, or CWT program provided or authorized by VA as part of an approved rehabilitation program under 38 U.S.C. chapter 31 or as part of a CWT program under 38 U.S.C. 1718.  It need not be shown that VA approved that specific activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services, or CWT program that VA provided or authorized.  38 C.F.R. § 3.361(d)(3).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

In July 2007, the Veteran filed a claim of entitlement to compensation for additional disability to the bilateral knees and legs that he has contended was sustained during his participation in a VA CWT program, as his CWT program duties included walking up and down stairs, pushing 300 pound laundry carts, and other physical labor, which caused him to suffer a left knee injury and has affected his ability to return to work as a commercial fishing boat captain.  Notably, during his November 2011 hearing, the Veteran asserted that the present claim is limited to his left leg.  In his claim and various subsequent statements, the Veteran contended that the basis for his claim is as follows: (1) he was improperly evaluated by the orthopedic department prior to his participation in the CWT program; (2) in light of his restricted left knee motion and fused right knee, VA failed to inform him that his work in the CWT program could affect him negatively; and (3) the physical therapy department failed to implement a program that would maximize the motion of his left knee and avoid injury.  The Veteran has reported that he participated in the program from February 2007 to May 2007.

VA treatment records, including the report of a June 2004 examination and treatment records dated January 2010 through May 2010, indicate that the Veteran has an extensive surgical history.  With regard to his right leg, the Veteran underwent surgery to repair his lateral collateral ligament in September 1974 and underwent a procedure that fused his right knee in extension in July 1976.  With regard to the Veteran's left leg, the Veteran's history includes cartilage repair in 1986, an arthroscopy with partial meniscectomy in August 1994, and a total knee arthroplasty in February 2006 due to left knee osteoarthritis with left lateral collateral ligament instability.

The record includes a June 2006 letter by his primary care physician Dr. E.S., a VA clinician, who stated that the Veteran had much to gain from participating in the CWT program, but recommended that the Veteran's activities be limited to desk work or other light work.  A VA treatment note dated November 2006 references Dr. E.S.'s recommendation, but indicates that the Veteran was informed that VA was unable to accommodate restrictions.  This note also indicates that the Veteran reported that he was able to do any work "short-term," but was unable to do certain physical jobs long-term.  December 2006 treatment records indicate that the Veteran was going to follow-up with a physician for clearance with regard to CWT program positions that require lifting, walking with a large cart, bending, rotating, and reaching.  January 2007 treatment records include the text of a letter from Dr. E.S. in which the physician supported the Veteran's participation in the CWT program, noting that the Veteran's level of tolerable activity was unclear but that he saw no reason why the Veteran could not participate in the program.  Dr. E.S. also noted that if the Veteran's pain was intolerable, he would have to curtail his activity and terminate the program.

In January 2007, VA conducted a CWT program pre-employment evaluation.  The evaluation notes indicate that the Veteran did not have full range of motion (ROM) in his fused right knee, but had full ROM in the left knee.  This evaluation also notes the Veteran's physical activity limitations, such as a five minute per day restriction on climbing stairs.  In his July 2007 claim and a statement dated November 2011, the Veteran reported that he was able to achieve close to 120 degrees of motion in his left knee in May 2006 due to physical therapy following his February 2006 left knee replacement and contended that "full ROM" in the January 2007 evaluation corresponds to 120 degrees of flexion.  The Veteran's reports are corroborated by VA treatment records dated February 2007, which document that the Veteran had an ROM of 5 to 125 degrees without pain.  In a July 2007 statement, he contended that he was able to negotiate stairs safely and walk comfortably for a sustained period of time upon his entrance into the program, at which time he only experienced lack of motion of the left knee and a fused right knee.  He reported that since his participation in the program he has not been able to use the stairs or get up from a seated position without discomfort, and cannot walk more than a couple blocks without having to take pain medication.

The July 2007 statement also includes the Veteran's report that he noticed that he was developing an issue with his left knee within a few weeks of participating in the program and his report that he informed his CWT supervisor that pushing laundry carts was too strenuous due to his leg conditions is corroborated by treatment records dated April 2007 and May 2007 that document the Veteran's report that the program was not the best fit for him and that he was unable to ambulate properly as required for his job.  He reported in July 2007 that he was relieved of his laundry cart duties sometime after reporting his difficulty to his supervisor, but the condition of his left knee continued to deteriorate.  He informed his supervisor that using the stairs was too strenuous and the Veteran contacted another supervisor-M.B.-to request a transfer to another department in the hospital.  M.B. corroborated this report in a February 2008 statement in which he acknowledged that, in March 2007, the Veteran told M.B. that using stairways and pushing laundry carts aggravated his left knee problem.

The Veteran also reported in his July 2007 statement that he was transferred to the mailroom one week after he reported his difficulties to M.B., but continued to experience deterioration of the condition of his left knee, at which point he contacted Dr. E.S.  The Veteran's statement includes the following excerpt from an April 2007 radiology report: "Left knee in comparison to the prior study.  There is increased lucency between the lateral tibial plateau and prosthesis.  This may represent loosening."  Thereafter, the Veteran took leave from the program in May 2007.  He has contended that he was discharged from the program in July 2007 without signing any paperwork.

Dr. E.S. submitted a statement in February 2008 in which he noted that the Veteran's pain was at a manageable level before he commenced participation in the CWT program, and that the walking, lifting, and standing required by his job exacerbated the Veteran's knee pain.

May 2007 records from a non-VA hospital document the Veteran's reports of warmth in the knee and problems with stairs, and that he was able to walk comfortably and competently following his left knee replacement.  Notably, however, these treatment records include an analysis of the April 2007 radiology report and indicate that the detected slight radial lucency may be related to early infection and, generally, the Veteran's prosthesis appeared well-aligned and there was adequate femoral tibial and patellofemoral joint space.  June 2007 non-VA hospital treatment records indicate that a bone scan of the Veteran's knees revealed left knee prosthesis with increased osteoblastic activity within tibial component and patella.

VA treatment records dated June 2007 to September 2007 indicate that the Veteran had poor right leg mobility and painful movement of the left leg, and the Veteran's pain was of unclear origin.  There was mild faint radiolucency at the cement-bone interface of the lateral tibial plateau of the left knee and there was no evidence of hardware failure or significant radiographic evidence of loosening.  The reporting clinician who evaluated the Veteran in June 2007 indicated that, at that time, there was normal positioning of the patella within the patellofemoral joint space whereas there appeared to be slight lateral tilting during an April 2007 examination.  A June 2007 VA orthopedic consult indicates that the Veteran had a normal gait, normal alignment, mild effusion and moderate warmth, lateral laxity in partial flexion, discomfort in the suprapatellar area, and an ROM of 5 to 120 degrees.  August 2007 VA treatment records document that he had an ROM of 10 to 127 degrees.  In February 2009, a VA clinician noted that there was no evidence of implant failure or infection and was doing well.  In a March 2009 statement, the Veteran reported that scar tissue in the anterior region of his left knee are the source of his pain and also causes his left knee to pop.  

Notably, VA physical therapy records dated March 2010 indicate that the Veteran demonstrated full extension to 125 degrees actively and to 130 degrees passively, and demonstrated good anterior-posterior and medial-lateral stability.  The clinician also noted normal patellar tracking and no obvious scar tissue restrictions.  The clinician stated: "His perceived left knee ROM problem is not a real problem at all.  In fact, his ROM is excellent and better than most people who have undergone a knee replacement."

The Veteran also submitted treatment records from a non-VA physical therapy and rehabilitation facility where he was treated in May 2010.  These records document the Veteran's report that he injured his left knee during the CWT program and a physical therapist's conclusion that his had left lateral knee pain is due to an overuse injury that was sustained during his participation in the CWT program.

In the report of a VA examination that was conducted in September 2012, an examiner noted that the Veteran experienced residual pain following his left total knee arthroscopy in February 2006 and noted that the Veteran had functionally good ROM (greater than 120 degrees) with rehabilitation therapies and walked independently before he commenced his participation in the program.  The examiner concluded that the Veteran's preexisting condition was not aggravated by his participation in a CWT program after comparing the Veteran's post-program symptomatology to symptoms that were noted during a June 2004 VA examination.  In so concluding, the examiner's ultimate conclusion was that any worsening is due to natural progression of the Veteran's condition.

The examiner reported that while the Veteran has reported having more pain since leaving the program, there is no evidence of significant left knee injury or deterioration during his participation in the program and follow-up x-rays show normal alignment, the Veteran's left knee ROM is excellent, and there was no evidence of loosening until April 2012, which is noted in April 2012 treatment records that noted possible early loosening.  The Board notes here that the April 2007 radiology report that noted lucency between the lateral tibial plateau and prosthesis did not offer a definitive finding of loosening, as the reporting clinician noted that the detected lucency may have represented loosening and may also be related to early infection.  The April 2007 report also indicates that the Veteran's prosthesis appeared well-aligned and there was adequate femoral tibial and patellofemoral joint space.

During the September 2012 examination, the Veteran was able to demonstrate flexion to 125 degrees with no objective evidence of painful motion.  The Veteran did not demonstrate an additional limitation in ROM following repetitive-use testing.  The Veteran's muscle strength and stability were normal, bilaterally, and there was no evidence of recurrent patellar subluxation or dislocation.  It was reported that the Veteran regularly uses an assistive device, a cane, as a normal mode of locomotion.

After careful review of the evidence, the Board finds that the evidence is against finding that the Veteran sustained additional disability due to his participation in a VA CWT program.

First, the Board notes Dr. E.S.'s February 2008 opinion that the Veteran's participation in the CWT program exacerbated the Veteran's knee pain is not adequate to show that the Veteran sustained additional disability due to his participation in the CWT program.  Dr. E.S.'s opinion was offered without analysis to support a finding that the Veteran's participation in the CWT program caused additional disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  While review of the claims file is not required in order to find that an opinion is adequate and does not categorically exclude the possibility that an examiner was nevertheless informed of the relevant facts, "most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

Second, with regard to the opinion of the non-VA physical therapist who offered an opinion in May 2010, the Board finds that this opinion and subsequent November 2010 statement fail to indicate the degree to which the therapist's opinion was based on the Veteran's own reports of his medical history and without noting the Veteran's pre-program symptomatology.  Although the therapist noted that the context of her May 2010 opinion was based on review of the Veteran's medical records, the therapist focused on what the Veteran's physical restrictions were before he started the program without noting what symptoms necessitated those restrictions.  Thus, the May 2010 report does not show that the therapist had a clear picture of what the Veteran's symptoms were before he commenced participation in the program.  The Board finds therefore that the comparison of the Veteran's disability picture before and after the program was incomplete and affords less weight to the therapist's opinion than to the totality of the evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

With regard to the opinion of the examiner who offered opinions in September 2012 and October 2012, the Board finds that the examination and accompanying opinions are adequate as the examination reports show that the examiner considered the relevant history of the Veteran's disability, which includes his history as recorded in the claims file; provided a sufficiently detailed description of the present disability in addition to noting the Veteran's symptomatology before he participated in the CWT program; and provided analysis to support his opinions concerning the effect of the program on the Veteran's disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

In finding that the totality of the competent of record fails to show that the Veteran sustained additional disability and that this additional disability was due to the Veteran's participation in the program, the Board also finds the following evidence highly probative: an April 2007 radiology report noted that lucency that may have represented loosening may be attributed to an early infection; VA treatment records dated June 2007 to September 2007 indicate that the Veteran had pain of unclear origin; February 2009 VA treatment records show that there was no evidence of implant failure or infection and that the Veteran was doing well; and VA physical therapy records dated March 2010 indicate that the Veteran demonstrated full extension, good anterior-posterior and medial-lateral stability, and normal patellar tracking without obvious scar tissue restrictions.

The Board notes here that the Veteran reported in a March 2009 statement that scar tissue in the anterior region of his left knee is the source of his pain and also causes his left knee to pop.  However, while the Veteran is competent to report on the onset of his symptomatology, the Board finds that he is not competent to opine as to the internal cause of that symptomatology or to attribute the formation of scar tissue to a particular activity such as participating in a CWT program, as this is a complex medical issue that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  Jandreau, 492 F.3d at n.4.

For the foregoing reasons, the Board concludes that the Veteran's claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability to the bilateral knees and legs, claimed as due to participation in a VA CWT program, must be denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability to the bilateral knees and legs, claimed as due to participation in a VA CWT program, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


